On 15 November, 1923, the defendant obtained a judgment by default against the plaintiff for the sum of $1,041, with interest from 6 December, 1922, at the rate of 6% until paid. The plaintiff alleged that on 15 October, 1925, the plaintiff paid the defendant $100 upon a mutual agreement that the payment was to be accepted in full payment of all interest on the judgment; that the defendant thereafter repudiated its agreement and asserted an alleged right to collect all the interest called for in the original judgment; that the plaintiff then tendered the defendant $954.95 as the principal and costs of the judgment, and that the defendant refused to accept the tender. The defendant denied the material allegations of the complaint. The following verdict was returned:
1. Did the plaintiff and defendant enter into an agreement of 15 October, 1925, to the effect that if the plaintiff should pay upon the judgment offered in evidence the sum of $100, that the defendant would relieve the plaintiff from the payment of all interest upon the said judgment, as alleged in the complaint? Answer: Yes.
It was thereupon adjudged that no interest should be charged or collected on the judgment. The defendant excepted and appealed.
We have examined the appellant's assignments of error and are of opinion that the case was tried in substantial compliance with the law.
No error.
 *Page 1